FOX LAW OFFICES, P.A. c/o 131 Court Street , #11 Exeter, NH 03833 Telephone (603) 778-9910 Facsimile (603) 778-9911 January 25, 2010 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Attn: Pamela Long, Assistant Director Re:Kraig Biocraft Laboratories, Inc. Amendment No. 1 to Registration Statement on Form S-1 Filed December 16, 2009 File No. 333-162316 Annual Report on Form 10-K Filed April 15, 2009 File No. 333-146316 Dear Ms.
